                                         Case 4:20-cv-05640-YGR Document 814 Filed 09/10/21 Page 1 of 1




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         EPIC GAMES, INC.,                                 Case No. 4:20-cv-05640-YGR
                                   4
                                                        Plaintiff,                         JUDGMENT
                                   5
                                                  vs.
                                   6
                                         APPLE INC.,
                                   7
                                                        Defendant.
                                   8
                                         AND RELATED COUNTERCLAIM
                                   9

                                  10          This action came to trial before the Court. The issues have been tried and a decision

                                  11   rendered on September 10, 2021. The Court having granted in part and denied in part the claims

                                  12   asserted, it is ORDERED, ADJUDGED AND DECREED that, in compliance with the Findings of Fact
Northern District of California
 United States District Court




                                  13   and Conclusions of Law, JUDGMENT IS HEREBY ENTERED:

                                  14          On the complaint, in favor of plaintiff Epic Games, Inc. on the Tenth Count for violation of

                                  15   California’s Unfair Competition Law (with a separate injunction issuing herewith) and in favor of

                                  16   defendant Apple, Inc. on all other counts;

                                  17          On the counterclaim, in favor of Apple on the counterclaim for breach of contract. Epic

                                  18   Games shall pay (1) damages in an amount equal to (i) 30% of the $12,167,719 in revenue Epic

                                  19   Games collected from users in the Fortnite app on iOS through Epic Direct Payment between

                                  20   August and October 2020, plus (ii) 30% of any such revenue Epic Games collected from

                                  21   November 1, 2020 through the date of judgment, and interest according to law. The second and

                                  22   third counts are denied as moot. The claim for declaratory judgment is granted in part as set forth

                                  23   therein.

                                  24          Each party shall bear its own costs of the action.

                                  25          The Clerk of the Court shall enter this judgment.

                                  26          IT IS SO ORDERED.

                                  27   Dated: September 10, 2021
                                                                                                YVONNE GONZALEZ ROGERS
                                  28                                                           UNITED STATES DISTRICT JUDGE
